Peb Oubiam,
The circumstances that a portion of .the property of the plaintiff is reserved for use for its manufacturing purposes in case of emergency or to meet the demands of increasing business, does not alter or change its character as being part of the premises used or intended to be used for its essential objects. It is still a part of the property which in its entirety is exempt from local taxation as real estate. The distinction which is urged between “the manufacturing of electricity” and “the supplying of it,” is without force. The power to supply includes the power to manufacture it.
The decree of the court below is affirmed and appeal dismissed at the cost of the appellants.